    Case: 1:18-cv-03385 Document #: 89 Filed: 11/23/20 Page 1 of 5 PageID #:414




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TOMMY R. ORTIZ,                                  )
                                                 )
               Plaintiff,                        )   No. 18 CV 3385
                                                 )
       v.                                        )
                                                 )
WILLIAM EPPERSON, et al.,                        )   District Judge Edmond E. Chang
                                                 )
               Defendants.                       )

    DEFENDANTS MCDORMAN, CARTER, FLETCHER, SCOTT, AND SANTOS’
        MEMORANDUM IN SUPPORT OF THEIR MOTION TO DISMISS

       Defendants Samantha McDorman, Ralph Carter, Alfreda Fletcher, LaDonald Scott, and

Michelle Santos, by their attorney, Kwame Raoul, Attorney General of Illinois, state as follows in

support of their motion to dismiss brought pursuant to Rule 12(b)(6).

                                       INTRODUCTION

       According to Plaintiff, and upon information and belief, Defendants McDorman, Carter,

Fletcher, Scott, and Santos (hereinafter Security Defendants) conspired with Defendants William

Epperson, Thomas Zubik, Rhaven Bartee, Jane Doe, Brenda Lee, and John Doe Guards to perform

a retaliatory search of his person and his cell. Plaintiff alleges that this search was performed

because he filed a lawsuit in May 2018, though Plaintiff fails to allege that any of the Security

Defendants knew about this lawsuit.

       Plaintiff’s First Amendment retaliation claim against the Security Defendants must be

dismissed. Plaintiff has not alleged, other than a speculative accusation about coordination, that

the Security Defendants had any knowledge of Plaintiff’s May 2018 lawsuit. Moreover, Plaintiff’s

allegation that, upon information and belief, a third party reported that he was in possession of a
    Case: 1:18-cv-03385 Document #: 89 Filed: 11/23/20 Page 2 of 5 PageID #:415




candy bar undermines any plausible inference that the Security Defendants performed the search

for a retaliatory purpose.

                                          BACKGROUND

       In July 2017, Plaintiff was charged with aggravated discharge of a weapon and sent to

Cook County Department of Corrections, where he remained until being transferred to Elgin

Mental Health Center (EMHC) sometime in December 2017. (Dkt. 66, ¶¶ 13–14.) According to

his Third Amended Complaint, Plaintiff was housed at EMHC from December 2017 until

December 2018. (Id., ¶ 15.)

       Plaintiff alleges that while he was at EMHC, he was denied access to a bathroom by

Defendant Rhaven Bartee on numerous occasions. (Id., ¶ 21.) Because of Defendant Bartee’s

refusal to unlock a bathroom for Plaintiff’s use, Plaintiff was purportedly “forced to defecate and

urinate on himself on numerous occasions.” (Id., ¶ 30.) Plaintiff alleges that Defendant Bartee

enlisted Defendants Brenda Lee and Jane Doe in similarly refusing Plaintiff access to the

bathroom. (Id., ¶ 40.) According to Plaintiff, he was forced to defecate and urinate on himself on

numerous occasions due to Defendant Lee and Jane Doe’s conduct. (Id., ¶ 51.) Plaintiff allegedly

complained about Defendants Bartee, Lee, and Jane Doe’s behavior to EMHC supervisors—

including, apparently, Defendants Epperson and Zubik. (Id., ¶¶ 53–56.) Plaintiff subsequently filed

a lawsuit on May 11, 2018. (Id., ¶ 57.)

       About a month after Plaintiff filed his original Complaint, an unnamed EMHC nurse

reported to facility security personnel that Plaintiff was hiding a candy bar. (Id., ¶ 62.) Plaintiff’s

cell and his person were searched by Defendants McDorman, Boyd, Carter, Fletcher, Scott, Santos,

and John Doe Guards following the receipt of this information. (Id., ¶ 63.) Plaintiff alleges that he

neither had a candy bar nor was hiding a candy bar, and that no candy bar was found. (Id., ¶ 66.)




                                                  2
    Case: 1:18-cv-03385 Document #: 89 Filed: 11/23/20 Page 3 of 5 PageID #:416




While Plaintiff has no factual allegations that any of the Security Defendants were aware of

Plaintiff’s May 2018 lawsuit, or that the Security Defendants had spoken to Defendants Epperson

or Zubik about the search of Plaintiff’s cell or person, Plaintiff nevertheless alleges that the

Security Defendants “coordinated” the search with Defendants Epperson, Zubik, Bartee, Lee, and

Jane Doe because Plaintiff filed his May 2018 lawsuit. (Id., ¶ 68.) Though Plaintiff alleges two

counts in his Third Amended Complaint, only his First Amendment retaliation claim has been

brought against the Security Defendants.

                                           STANDARD

       The Court reviews a motion to dismiss pursuant to Fed. R. Civ. P 12(b)(6) to determine

whether the allegations in the complaint are sufficient to state a cause of action upon which relief

may be granted. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). The well-pleaded

allegations in the complaint are taken as true, and all reasonable inferences from those allegations

are construed in a light most favorable to the non-moving party. Ray v. City of Chicago, 629 F.3d

660, 662 (7th Cir. 2011); Bielanski v. County of Kane, 550 F.3d 632, 633 (7th Cir. 2008). The

question presented in a Rule 12(b)(6) motion to dismiss is whether the plaintiff has alleged facts

sufficient to state a cause of action that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (citing Bell Atlantic Corp., 550 U.S. at 570). To withstand a Rule 12(b)(6) motion, the

complaint “must actually suggest that the plaintiff has a right to relief, by providing allegations

that raise a right to relief above the speculative left.” Bridges v. Gilbert, 557 F.3d 541, 545 (7th

Cir. 2009) (internal quotations omitted) (citations omitted).

                                           ARGUMENT

       To state a claim for First Amendment retaliation, Plaintiff must plead allegations that: (1)

he engaged in activity protected by the First Amendment; (2) he suffered a deprivation that would




                                                 3
    Case: 1:18-cv-03385 Document #: 89 Filed: 11/23/20 Page 4 of 5 PageID #:417




likely deter First Amendment activity in the future; and (3) the First Amendment activity was a

motivating factor in the defendants’ decision to take the retaliatory action. Bridges, 557 F.3d at

546. Plaintiff must also include allegations that show each defendant was personally involved in

the claimed deprivation. Whitford v. Boglino, 63 F.3d 527, 530-31 (7th Cir. 1995).

       While Plaintiff has alleged that the Security Defendants participated in the allegedly

retaliatory search, Plaintiff has not pled that any of the Security Defendants had any knowledge of

Plaintiff’s May 2018 lawsuit. With no claim that any of the Security Defendants knew of Plaintiff’s

protected speech, his claim of retaliation “makes no sense.” Neita v. City of Chicago, No. 19-cv-

595, 2019 WL 5682838, *5 (N.D. Ill. Nov. 1, 2019). Because Plaintiff’s complaint provides no

factual basis upon which one could infer that the Security Defendants knew about his filed lawsuit

at the time of alleged search, Plaintiff’s retaliation claim against them necessarily fails. See

Caldwell v. City of Elwood, 959 F.2d 670, 673 (7th Cir. 1992) (plaintiff failed to sufficiently allege

retaliation where there was no allegation the defendants knew of allegedly protected speech and

only conclusorily connected conversation to disciplinary measures); Baisi v. Burke, 359 F. Supp.

3d 592, 596 (N.D. Ill. 2019). Accordingly, Plaintiff’s request for relief does not rise above the

speculative level. Id.; see also Irmer v. Reinsdorf, No. 13-cv-2834, 2014 WL 2781833, *5 (N.D.

Ill. June 19, 2014) (plaintiff failed to state retaliation claim where she failed to include any

plausible allegations that defendant knew about the allegedly protected speech).

       Given the lack of any allegation suggesting any of the Security Defendants knew about

Plaintiff’s lawsuit, there is no reason to suspect any of the Security Defendants searched Plaintiff’s

cell or person for any retaliatory purpose. See Baisi, 359 F. Supp. 3d at 596. And Plaintiff’s own

allegations suggest there was a perfectly legitimate reason for the search. According to Plaintiff,

upon information and belief, an EMHC nurse reported to security personnel that he was hiding a




                                                  4
     Case: 1:18-cv-03385 Document #: 89 Filed: 11/23/20 Page 5 of 5 PageID #:418




candy bar; it was only after the receipt of this information that the Security Defendants searched

Plaintiff’s person and cell. Cf. Gomez v. Randle, 680 F.3d 859, 866–67 (7th Cir. 2012) (plaintiff

stated claim for retaliation where there was no other explanation for his transfer at pleading stage);

see also Sanders v. Bertrand, 72 Fed. App’x 442, 444–45 (7th Cir. 2003) (additional facts provided

by plaintiff left his retaliation claim resting “only on personal beliefs that cannot be substantiated”).

Between Plaintiff’s lack of any allegation that the Security Defendants knew about Plaintiff’s

lawsuit and his allegation suggesting that a nurse had reported he had a candy bar, Plaintiff has

failed to state a claim against the Security Defendants for retaliation. Plaintiff’s allegation that the

Security Defendants “coordinated” the search as a result of Plaintiff filing a lawsuit is sheer

speculation, with no supporting factual allegations.

        For these reasons, Plaintiff has failed to state a First Amendment retaliation claim against

the Security Defendants and his claim against them must be dismissed accordingly.

                                           CONCLUSION

        For these reasons, the Security Defendants respectfully request that this Court dismiss the

First Amendment retaliation claim against them.

                                                         Respectfully submitted,

 KWAME RAOUL                                      By:    /s/ Erin Walsh
 Attorney General of Illinois                            ERIN WALSH
                                                         Assistant Attorney General
                                                         Office of the Illinois Attorney General
                                                         General Law Bureau
                                                         100 W. Randolph St., 13th Fl.
                                                         Chicago, Illinois 60601
                                                         (312) 814-6122
                                                         ewalsh@atg.state.il.us




                                                   5
